     Case 3:20-cv-00098-REP Document 8 Filed 02/14/20 Page 1 of 2 PageID# 322



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

                                                  )
STEVES AND SONS, INC.,                            )
                                                  )
                       Plaintiff,                 )
                                                  )      Civil Action No. ______
                                                                           3:20cv98
v.                                                )
                                                  )
JELD-WEN, INC.,                                   )
                                                  )
                       Defendant.                 )
                                                  )

                         NOTICE OF FILING A MOTION TO SEAL

        Steves and Sons, Inc., pursuant to Rule 5 of the Local Civil Rules, provides public notice

that it has today filed a motion to seal the Complaint, the Motion and Memorandum for a

Temporary Restraining Order, and certain of their exhibits.

        All parties and non-parties are hereby notified that they may submit memoranda in

support of or in opposition to the motion within seven days, and that they may designate all or

part of such exhibit as confidential.


Dated: February 14, 2020

                                             Respectfully submitted,

                                             STEVES AND SONS, INC.

                                             By:    /s/Lewis F. Powell III
                                             Lewis F. Powell III (VSB No. 18266)
                                             Michael Shebelskie (VSB No. 27459)
                                             Maya M. Eckstein VSB No. 41413)
                                             HUNTON & WILLIAMS LLP
                                             Riverfront Plaza, East Tower
                                             951 East Byrd Street
                                             Richmond, Virginia 23219-4074
                                             Telephone: (804) 788-8200
  Case 3:20-cv-00098-REP Document 8 Filed 02/14/20 Page 2 of 2 PageID# 323



                                              Facsimile: (804) 788-8218
                                              lpowell@hunton.com
                                              mshebelskie@hunton.com
                                              meckstein@hunton.com

                                              Attorneys for Plaintiff

                                             Glenn D. Pomerantz (pro hac vice pending)
                                             Kyle W. Mach (pro hac vice pending)
                                             Emily Curran-Huberty (pro hac vice pending)
                                             MUNGER, TOLLES & OLSON LLP
                                             350 S. Grand Avenue, 50th Floor
                                             Los Angeles, CA 90071
                                             Telephone: (213) 683-9132
                                             Facsimile: (213) 683-5161

                                              Marvin G. Pipkin (pro hac vice pending)
                                              Kortney Kloppe-Orton (pro hac vice pending)
                                              PIPKIN LAW
                                              10001 Reunion Place, Suite 6400
                                              San Antonio, TX 78216
                                              Telephone: (210) 731-6495
                                              Facsimile:    (210) 293-2139

                                                     Of Counsel




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I caused a copy of the foregoing to be

electronically filed using the CM/ECF system, which will send notification to counsel of record

of such filing by operation of the Court’s electronic system. Parties may access this filing via the

Court’s electronic system.


                                              By /s/Lewis F. Powell III
                                                    Lewis F. Powell III




                                                 2
